Citation Nr: 1505329	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  04-07 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an effective date prior to August 30, 2001, for the assignment of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a 100 percent schedular rating for under 38 C.F.R. §  4.16(c) (1996).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  A claim seeking an increased rating for PTSD was originally before the Board on appeal from a March 2003 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent rating for PTSD.  The Veteran's claims file was subsequently transferred to the Cleveland, Ohio RO.  A January 2004 Decision Review Officer (DRO) decision increased the rating to 50 percent, effective December 3, 2001.  The Veteran continued to express disagreement with the 50 percent rating and also disagreed with the effective date assigned.  He appealed both matters (with the effective date issue characterized in the December 2004 statement of the case (SOC) as: "Earlier effective date for 50 percent evaluation for post traumatic stress disorder currently effective December 3, 2001").

In July 2008, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is associated with the Veteran's record.  A December 2008 Board decision granted a 70 percent rating for the PTSD, effective (from the earlier effective date of) August 30, 2001, and denied an effective date prior to August 30, 2001, for the assignment of a rating in excess of 30 percent for that disability.  (At that time, the Board recharacterized the effective date issue as entitlement to an earlier effective date "for the assignment of a rating in excess of 30 percent for [PTSD]," to better reflect that the revision of the increased rating assignment to 70 percent had expanded the effective date question to consideration of earlier effective dates for 50 or 70 percent schedular ratings.)

The Veteran appealed that decision to the Court.  In May 2011, the Court issued a mandate that vacated the December 2008 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its February 2011 memorandum decision.

In December 2011, the Board issued a decision as to part of the matter remaining on appeal, and remanded the issue of entitlement to an earlier effective date for a rating in excess of 30 percent for PTSD for action consistent with the instructions of the February 2011 Court memorandum decision.  The Board's December 2011 decision and remand completed analysis directed by the Court and determined that the August 2001 RO rating decision that assigned the initial rating for PTSD had not become final, and that the August 2001 RO rating decision is subject to this current appeal (arising from a January 1993 claim).  In February 2013, the Board again remanded this issue (for agency of original jurisdiction (AOJ) review of the initial rating assigned for PTSD).

In February 2014, the case was again returned to the Board without an appropriate AOJ adjudication of the initial rating assignment, and the Board remanded the case again for the initial PTSD rating assignment to be readjudicated with consideration of the complete evidentiary record and appropriate consideration of the applicable former versions of the pertinent criteria in effect at the time of the Veteran's original claim in 1993.  In March 2014, the AOJ issued a new rating decision assigning a 50 percent rating for the period from January 20, 1993 (the effective date of the award of service connection) to August 30, 2001 (the effective date of the previously awarded 70 percent rating).  What remains of the effective date issue on appeal, then, is for the Board to determine whether the effective date for the schedular 70 percent rating (currently effective from August 30, 2001) may yet be revised to any sought earlier date ( since the effective date of the award of service connection for PTSD, January 20, 1993).

As noted above, the Board's December 2008 decision awarded the Veteran a 70 percent rating for his PTSD, effective August 30, 2001.  It also noted that in July 2008 he had submitted a claim seeking a total disability rating based on individual unemployability due to service-connected disability (TDIU), and referred such matter to the RO for appropriate action.  In the Veteran's appeal to the Court, he did not disagree with the schedular rating assigned by the Board.  Instead, he argued that the Board erred by not considering whether he warranted a still higher rating for his PTSD based on an extraschedular basis and by "refusing" to determine whether he was entitled to TDIU.  In its February 2011 memorandum decision, the Court agreed that the Board "should have addressed the potential applicability of extraschedular consideration under 38 C.F.R. § 3.321."  The Board's December 2011 decision denied an extraschedular rating in excess of 70 percent for PTSD; that matter is no longer in appellate status.

Remaining in appellate status at this time is the claim seeking an effective date prior to August 30, 2001, for the assignment of a 70 percent rating for posttraumatic stress disorder (PTSD).  The Veteran's contentions, and the findings of the Court, have focused upon the question of whether the effective date for the increased rating may reach back as far as the Veteran's original PTSD service connection claim; neither the Veteran nor the record has suggested that any earlier claim seeking compensation for PTSD was filed, nor is there any suggestion or contention of any other basis for assignment of an earlier effective date prior to the original January 20, 1993 claim for service connection.  

The February 2011 Court memorandum decision acknowledged the arguments of the Veteran's attorney involving the former version of 38 C.F.R. Part 4, § 4.16(c) (1996) in effect at the time the Veteran filed his claim in January 1993.  The Court declined to fully address the arguments, but commented that the Board was in a position to address "the potential applicability" on remand.  As the instant decision results in the assignment of a 70 percent schedular rating for PTSD (the Veteran's lone service-connected disability) for a period that began when the pertinent former version of 38 C.F.R. §  4.16(c) was in effect, the Board finds that this new rating assignment results in the new fulfillment of one of the criteria for the 100 percent rating that the former 38 C.F.R. Part 4, § 4.16(c) provided.  Because this matter was acknowledged by the Court as part of the remand of this appeal to the Board, the Board finds that the matter is before the Board.  Accordingly, it has been listed as an issue on appeal.

As for his July 2008 claim for TDIU, the Court stated it was "not persuaded that the Board committed any error in referring the issue of TDIU to the RO."  Accordingly, the Board has continued to refer the Veteran's claim for TDIU to the RO for initial adjudication.  As review of the claims file does not reflect that action has been taken on the referred TDIU claim as of this time, the Board again refers the Veteran's claim for TDIU to the RO for initial adjudication.

Regarding representation in this case, the Veteran was previously represented by AMVETS, whom he appointed to represent him in January 1993.  When he appealed the Board's December 2008 decision to the Court, he was represented at the Court by the attorney, Sandra E. Booth, Esq.  It appears that in April 2011 the Veteran executed a new VA Form 21-22a appointing this attorney as his representative before the Board and the RO, and executed an attorney-client fee agreement stating that the Veteran "desires to have Attorney assume responsibility for representation of Client before the Board/Regional Office."  It appears that this documentation may not have been associated with the Veteran's record upon the return of the case to the Board from the Court (the Board's December 2011 decision expressly noted the attorney's representation of the Veteran at the Court but found no indication that this representation extended beyond the Court's remand).  Prior to the most recent return of the case to the Board, the Veteran's claims-file was recently reorganized and scanned into the Veterans Benefits Management (electronic data storage) System (VBMS), which now includes documentation of the April 2011 appointment of the attorney to be his representative before VA (although the Veteran's VBMS profile still shows that he is represented by AMVETS).  As the record shows that the Veteran has properly appointed the attorney to be his representative before VA in this matter, and as there is no indication that the representation has been revoked or terminated, the Board has recognized the attorney as the representative as shown on page 1 of this decision.

The issue of entitlement to a 100 percent schedular rating for mental disorder under 38 C.F.R. § 4.16(c) (1996) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.

FINDING OF FACT

Throughout from January 20, 1993 (the effective date of the award of service connection for PTSD), the Veteran's PTSD was manifested by symptoms resulting in severe impairment of his ability to establish or maintain effective or favorable relationships with people; the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.


CONCLUSION OF LAW

An earlier effective date of January 20, 1993 is warranted for the assignment of a 70 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.114, 3.151, 3.155, 3.157, 3.400, 4.7, 4.16, 4.132, Diagnostic Code (Code) 9411 (effective April 11, 1980, and February 2, 1988), 4.130, Code 9411 (effective from November 7, 1996) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  However, as this decision grants in full the benefit sought (with respect to the issue addressed on the merits at this time), there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, however, the Veteran's arguments and the Court's February 2011 memorandum decision have directed the Board's focus to the applicability of 38 C.F.R. § 3.156(b).

The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  The Court's February 2011 memorandum decision remanded the Veteran's effective date claim for the Board to specifically consider whether the Veteran was entitled to an earlier effective date under 38 C.F.R. § 3.156(b).

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the definition for the phrase "new and material" contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b).  Id. at 1304.  Thus, "new" evidence means existing evidence not previously submitted to agency decisionmakers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As discussed in the Board's December 2011 remand, pursuant to the Court's instructions, the Board has reviewed the Veteran's June 2002 submission to determine whether new and material evidence was submitted, such that a readjudication of the August 2001 rating decision (encompassing the further submission) would be required.  The Veteran's June 2002 correspondence stated, "I request an increase in my service connected PTSD as it has increased in severity.  My condition has so greatly increased that at times I can hardly function as a result.  I am seen by the Columbus VAOPC, please obtain those records to well ground my claim."

The RO secured the treatment records identified; they include records from July 26, 2001 to December 2002.  Upon review of these records, the Board finds that they are "new" as they were not previously associated with the record and considered.  They are also "material" in that they relate to the severity of symptoms of the Veteran's PTSD; thus they have bearing on the matter adjudicated in the August 2001 rating decision (i.e., the rating to be assigned for the Veteran's PTSD).  Accordingly, the matter on appeal seeking an earlier effective date for the assignment of the awarded increased rating (now of 70 percent) for PTSD is to be analyzed as though there has been no final decision regarding the initial rating assigned for PTSD from January 20, 1993 to August 2001.  See 38 C.F.R. §§  3.156(b), 3.400(q)(1).

The Board notes that the matter of a rating in excess of 70 percent is not currently before the Board; as discussed by the Board in December 2011, the Board's December 2008 decision denying the claim for an increased rating on a schedular basis was not appealed to the Court or disturbed by the Court's February 2011 memorandum decision (except to the limited extent involving the "potential applicability" of 38 C.F.R. § 4.16(c)(1996), discussed in the remand section, below), and the Court's remand of the claim seeking an increased rating on an extraschedular basis was denied by the Board in its December 2011 decision.

Resolving reasonable doubt in the Veteran's favor (as required; see 38 C.F.R. § 4.3), the Board finds that that the applicable former rating criteria for a 70 percent rating are reasonably shown to have been met for the period from January 20, 1993 through until August 30, 2001.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two ratings apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating (otherwise, the lower rating will be assigned), 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With the assignment of an initial rating upon an award of service connection, separate ratings can be assigned for separate periods of time based on facts found - a practice known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The regulations pertaining to the rating of psychiatric disabilities were amended effective November 7, 1996.  The Veteran is entitled to either a rating under the prior criteria or (from their effective date) the revised criteria, whichever are more favorable.

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Accordingly, VA has the duty to adjudicate the Veteran's claims under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic codes for the period beginning on the effective date of the new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  The old regulation may also be applicable to the period following the effective date of the new diagnostic codes if such application would be more favorable to the Veteran than application of the revised rating criteria.

The criteria in effect prior to November 7, 1996, provided that a 50 percent rating for PTSD is warranted where the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment. 

Under the criteria in effect prior to November 7, 1996, a 70 percent rating is warranted where the ability to establish or maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

Under the former regulation, 38 C.F.R. § 4.132, the criteria for each rating from 30 percent to 100 percent focused on (1) a veteran's ability to "maintain effective or favorable relationships with people" and (2) the effect of the psychoneurotic symptoms on the veteran's ability "to obtain or retain employment."  The Court has recognized that, with regard to the 70 percent and 100 percent disability ratings, these two considerations constituted separate, independent bases for granting the rating.  See Dodd v. Nicholson, 21 Vet. App. 411 (2006); see also Johnson (Gary) v. Brown, 7 Vet. App. 95, 99 (1994) (holding that each criterion in Code 9411 is an independent basis for granting a 100 percent rating); see also Diorio v. Nicholson, 20 Vet. App. 193, 198 (2006) (holding that the Code 9411 criteria for a 70 percent rating are also separate, independent bases for rating purposes).  A service-connected claimant is entitled to a 70 percent rating for PTSD if it is manifested by "[a]bility to establish and maintain effective or favorable relationships with people is severely impaired," or "[t]he psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment."  38 C.F.R. § 4.132, Code 9411.  

The Board finds that the former rating criteria for rating PTSD, in effect prior to November 7, 1996, are more favorable to the Veteran in this case than the current rating criteria, and that the Board finds that the effective date of January 20, 1993 sought for the 70 percent schedular rating may be assigned under the former criteria.  The Board shall therefore only discuss the application of the former rating criteria.

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends his PTSD resulted in the level of social and industrial impairment warranting a 70 percent rating prior to August 30, 2001.

The Veteran's medical records reflect nonservice-connected Axis I psychiatric diagnoses including major depressive disorder and dysthymic disorder.  However, records have not specifically indicated what symptoms are attributable only to these nonservice-connected disabilities.  Thus, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

The Board has carefully reviewed all of the pertinent evidence of record and given consideration of the various indications concerning the severity of the Veteran's PTSD over the period on appeal.  The Board finds that, resolving reasonable doubt in the Veteran's favor, the severity of the Veteran's PTSD met the applicable former criteria for a 70 percent rating throughout, warranting the assignment of January 20, 1993 as the effective date for the award of a 70 percent schedular rating.

The Board finds that there is significant probative evidence indicating that the Veteran met the criteria for a 70 percent rating from the initial effective date of the award of service connection in that the Veteran's PTSD manifested in symptoms of such severity that the Veteran's ability to establish or maintain effective or favorable relationships with people was severely impaired, and also that the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.

The Veteran's record includes Social Security Administration (SSA) records documenting a determination that he was totally disabled due to psychiatric pathology with a receipt of SSA disability benefits from a date of onset in June 1992 and termination in 2000, with subsequent resumption of benefits from October 2005.  SSA records (including those in VBMS under the receipt date of March 18, 1993) include a "Disability Determination Rationale" document indicating that "Disability was allowed due to anxiety and drug addiction with an onset of 7/1/92."  The determination primarily cites a medical report from the private provider who conducted the Veteran's April 1993 fee-basis VA examination; it appears (from multiple indications of record) that the psychiatric pathology for which SSA disability was awarded featured the Veteran's PTSD diagnosis.  It further appears that the Veteran's employment at the time that the SSA disability benefits were discontinued involved working for a friend who was attempting to provide personal assistance to the Veteran beyond the accommodations typically available in standard employment; as discussed below, the Veteran's performance at this job was characterized by his employer (in statements of record) as inadequate to retain employment but for the personal friendship.

While the SSA disability finding is not binding on VA, it is material probative evidence on the claim for an increased rating based upon impairment of ability to retain employment.

Documentation of the Veteran's VA hospitalization from December 1992 to January 1993 (noted in VBMS received in March 30, 1993) shows that he was admitted for substance abuse rehabilitation treatment.  The documentation includes mental status examination notes indicating that the Veteran was "alert," "oriented times three," "[h]is recent and remote memory were intact," "[h]is affect and mood were appropriate," "[h]e denied suicidal and homicidal ideations," "[h]is thoughts were goal directed," "[h]e denied hallucinations or delusions," "[h]is speech was coherent and relevant," "[h]is insight was fair," "[h]is judgment was lacking," and "[h]e is competent for VA purposes."

VA records of the Veteran's social worker consultations in early 1993 (noted received December 16, 1993) reveal that in January 1993 he was "experiencing intrusive thoughts, nightmares, and flashbacks related to his experiences in Vietnam."  He "appeared to be despondent and unemotional."  Another January 1993 note shows that he reported "he experiences intrusive thoughts, nightmares, and flashbacks related to his tour of duty in Vietnam."  It refers to the Veteran's "very chaotic lifestyle since his return from Vietnam that included substance abuse, two divorces, and numerous arrests...."  He stated "that he has had periods of sobriety, even going 7 years, but has difficulty establishing interpersonal relationships."  A February 1993 note describes that the Veteran found that the "circumstances of his life seemed overwhelming," he was being sued for back child support, was out of work, and was unable to find adequate housing aside from "currently liv[ing] in a warehouse owned by a friend."  He "appeared to be despondent and anxious during session."

An April 1993 VA psychiatric examination (on fee-basis by a private provider) noted that the Veteran reported that he had been suffering from PTSD since 1979.  He reported that he had been "suffering from significant emotional problem[s] since" the 1979 hospitalization and diagnosis.  At the time of the April 1993 examination, he was seeking counseling at the Vet Center.  He related that he had previously used drugs to cope with his symptoms until maintaining sobriety for a period from 1982 to 1989; he reported that "recently he started to use drugs again ..." and underwent a rehabilitation program at a VA hospital in January 1993.  

During the April 1993 VA examination, the Veteran related that he "continues to experience sleep difficulties, said he stays awake most nights and at times becomes afraid to sleep and experiences fear of darkness and said he needs to sleep with gun for security...."  He said that "especially he is afraid when it is dark."  He explained that he "has difficulty to trust people and becomes paranoid .... and it is difficult for him to develop any relationships or emotional ties or stay married and he married and divorced twice at the present time."  Furthermore, "[h]e tends to isolate himself and frequently experiences feeling of dumb" [perhaps intended to read: "numb"].  The report notes that the Veteran was at that time "living in a warehouse," with "no place to live, no financial or family support and is not working for 6 months."  He explained that "he likes to work for himself only," and that he "cannot function in the work setting and has difficulties to abide by the rules or to follow authority."  He "[a]lso said the he becomes poorly motivated and at times feels indifferent and lacks consistency."  He reported being "not happy and has no specific direction or goal for his life and, at present, is unable to become productive."  He indicated that his traumatic memory concerning service almost always stays in his mind and "is unable to be removed from his memory."  He explained that he had attempted to deal with "his stress and ongoing pain" by visiting Vietnam in 1991, but that this "didn't help" and he "stated that he landed in jail, could not cope well."  It was noted that he "admits ongoing nightmares, especially when not on drugs, and stated that at times he uses drugs to avoid dreaming as he stated he has fears of dreaming,"  and also "admits having frequent flashbacks like vivid dreams when he experiences his past experiences in Vietnam."

The April 1993 VA examination report goes on to describe that the Veteran "has three children" who do not live with him and "said that his kids hardly talk to [him], he has poor relations and he feels guilty for letting them go, as he could not cope or develop any emotional tie."  He reported that he had liquidated all of his assets and property, and was living in a warehouse with no support or family or friends.  He explained that "he has never been employed" and that he had mostly worked as "self-employed" as he "had a retail store and 16 men were working under him, but recently he lost all and presently is not working and has no income."  When asked about hobbies or interests, he reported he "was enjoying bowling, but not anymore."

Mental status evaluation on April 1993 VA examination found that the Veteran was appropriately dressed, "very talkative, somewhat indifferent, and remained restless and anxious."  He "frequently talked about his lack of goals for the future, needs much reassurance."  His "speech was fluctuating in tone and volume and his responses are selective, but for the most part, is coherent and relevant."  He appeared "somewhat moody," and "most of the time his mood and affect remain somewhat indifferent."  He was "generally polite and friendly and was cooperative during evaluation."  He "denies experiencing any psychotic symptoms such as hallucinations, delusions or paranoia, but frequently stated he has phobias for dark."  He "denies any obsessions or compulsions."  He was "alert and well oriented to time, place and person, and reported to have difficulties in maintaining concentration and poor attention span."  The examiner noted that the Veteran "became easily distracted and seems to be somewhat preoccupied with his own thought and Vietnam experience."  The examiner found that the Veteran had "adequate general knowledge and knowledge about current events," but that his "memory and his remote memory seems to be selective."  The Veteran's "immediate recall was 2 out of 3 objects in 5 minutes."  His insight "seems to be fair to good."

The examiner noted that the Veteran's judgment "seems to be fair as he is not considered to be dangerous," but added that "he is not able to function at his potential, and is unable to care for his day-to-day needs."  The examiner noted that the Veteran indicated his Vietnam experience "changed his whole life experience, and altered his lifestyle" rendering him "unable to cope with day-to-day living and is no longer able to function as a productive individual or able to father his children...."  He was found "to be competent to handle his own affairs and finances."  The Axis I diagnoses was PTSD, "moderate to severe in nature," with an Axis II diagnosis of "Chronic alcohol and drug abuse per history."

Several statements by the Veteran's private clinical psychologist present detailed findings of severely disabling symptoms of PTSD based on numerous evaluations over several years.  The Board finds that these statements by the Veteran's psychologist support finding that the Veteran's PTSD manifested in severe impairment of his ability to establish or maintain effective or favorable relationships with people, and in psychoneurotic symptoms of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  

A February 1995 letter from the Veteran's private psychologist (identified in VBMS as "Third Party Correspondence" received [on the clearly erroneous date of] March 18, 1993) explains that the Veteran entered counseling with the author in October 1994, having been sober and drug free for two months following a relapse.  The letter explains that at the "initiation of treatment he reported a[] number of symptoms including: frequent temper outbursts, nightmares and ruminations about events that took place in Viet Nam, flashbacks, poor concentration, sleep problems, and hypervigilance."  Furthermore, "[h]e also reported feelings of estrangement from others, a sense of foreshortened future, and markedly diminished interest in significant activities," as well as "frequent and uncontrollable obsessive thinking during much of the day."  The psychologist diagnosed PTSD and remarked that the medications prescribed by a VA provider, combined with therapy, had some positive results with the Veteran reporting "some reduction in explosivity" and "marked reduction in obsessive thinking."

A July 1996 letter by the Veteran's private treating psychologist (shown in VBMS received September 30, 1996) describes that the author followed the Veteran and observed him "fail at three work attempts."  The letter explains that the Veteran's first attempt involved apartment maintenance and repairs in exchange for rent, but he was evicted for failure to complete required assignments in a timely manner.  The second attempt involved assisting in painting parking lot stripes, but he "proved unable to handle even mild and routine work pressures," explaining that "[h]e lost his temper on the work site after only a week, and was arrested for assault."  The third attempt involved "doing odd jobs for a contractor," but "within a week [the Veteran] again lost his temper, caused a scene at the work site [and] walked off w[ith] the keys to the contractor's truck."  The letter explained that the Veteran "has been charged with a number of offenses for this incident."  The Veteran's private psychologist described that the Veteran had "generally been clean and sober during sessions" and his "demeanor is usually angry with frequent episodes of depression."  The psychologist explains that the Veteran "frequently describes elaborate plans to get himself 'out of the hole' but they prove to be unrealistic because he lacks the self control to follow through."  The letter notes that the Veteran "is always clean, but often appears in shabby [and] ill-fitting clothes,"  and that he "has presented with numerous injuries (facial bruises, sprained ankles, etc) which are generally the result of fights or 'getting jumped.'"  She explains that although the Veteran's "thought processes and concentration both appear generally superficially intact" (emphasis in original), it was the case that "limit testing demonstrates that both are compromised."  The letter also noted that "[m]emory is variable, and he often repeats himself."  The letter concludes "[o]bserving [the Veteran]'s condition [and] behavior over time, it appears that his ability to take care of himself has gradually deteriorated."  She stated that his [i]mpulse control is markedly impaired in his ability to deal appropriately with supervision, or with work pressures of any kind."  She explained that he "is able to 'keep it together' for a few days at a time, but is clearly NOT able to sustain and persist on a day in / day out basis, as is required to successfully work any job" (emphasis in original).

An April 1997 statement by the Veteran's private clinical psychologist describes his continuing care.  The statement indicates that the Veteran was maintaining sobriety, but was still diagnosed with PTSD "in partial remission" such that the Veteran was "able to maintain in routine [and] non-stressful situations," but "[h]e remains unable to sustain and persist at levels that would be required to do substantial gainful activity secondary to PTSD."

A May 2000 statement by the Veteran's private clinical psychologist provides an updated account of the Veteran's mental health; it notes that throughout a span of sessions in 1998, the Veteran was "homeless and out of work," but that he "met a woman at a bar and moved in with her" and this "solv[ed] both of his immediate problems."  Nevertheless, "[h]e presented with continuing symptoms of PTSD, Dysthymia, and Mixed Personality Disorder."  The statement makes no suggestion of improvement in the Veteran's incapacity for substantial gainful activity previously described, only that the Veteran had a relationship in 1998 that resolved his need for income for a time.  The statement describes that the Veteran's life continued to feature "[a]nxiety, depression, substance abuse, poor social adjustment, and self-destructive behavior...."

In March 1995 the Veteran submitted a copy of his responses to a lengthy PTSD questionnaire including his report of experiencing recurrent nightmares about service, using drugs and alcohol to handle the nightmares, attributing the end of his two marriages to the problem, experiencing flashbacks, dealing with stressful memories on a "constant" basis.  He related that he has never had an ability to sustain regular employment for an employer since service (citing that he estimated he'd held such jobs for a total of 18 months since 1969) and had relied upon being self-employed "to have my own hours."  He explained that "somebody that doesn't sleep all night isn't going to be a real good candidate for regular consistency."  The Veteran describes that his recent medication "helps the depression" and "helps the compulsiveness," but it "does not do anything for PTSD .... for the recall, it doesn't do anything for the thoughts that I have no control over."  He described "extremely long periods I shut out the world," and that "there are periods when I don't even have any emotions" and otherwise describes a pattern of anger and explosiveness in his feelings.  He described that he used drinking as a way to get to sleep, that he had no interest in any activities other than "I see my doctor and I eat my medication" in addition to "AA meetings to maintain my sobriety."  He reported that he "feel[s] estranged from everybody right now."  He cited that his attorney "has handled 23 cases for me, most of which were resisting or assaulting a police office and I'm little" to illustrate how "[o]utbursts of anger have devastated my life."  He also described a level of hypervigilance and discomfort in crowds that, having previously been more extreme, had "gotten a little bit better."

Handwritten VA psychiatric records (noted in VBMS received May 25, 2000) include a January 1995 report showing that the Veteran reported "periods of depression, rage, irritability, and [history] of self medicating by substance abuse (Has been sober/clear for many months)."  He was assessed to have moderate depression with "some hopelessness, loss of interest, failure mode, indecisive, loss of appetite."  The report also notes that the Veteran had "some SI [suicidal ideation] but denies any intent."

A March 1995 report indicates that the Veteran felt that his medication "helps him not to explode or not to be suicidal."

An August 1995 report shows that the Veteran was struggling with substance abuse, had been having nightmares, and had been beaten in a physical altercation.  He had been evicted from his apartment, was homeless, and went to jail for 10 days due to driving under the influence.  It appears (from the somewhat illegible writing) that the Veteran was living in a space provided by an Alcoholics Anonymous program, and was relying upon SSA disability benefits, food stamps, and Medicaid.  The report includes the note: "His rich friend turned his back against him."

Handwritten VA psychiatric records (noted in VBMS received February 14, 2000) include some notes regarding the Veteran's status with regard to psychiatric medication management.  The set includes a November 1995 report indicating that the Veteran was living in a rented room, was not using drugs, and had "worked for food briefly but ended up [illegible] & quit."  A March 1996 report indicates that the Veteran had been "confined in jail for 45 days" on charges involving "aggravated burglary & intimidating crime victim" and appears to explain the matter as involving a confrontation with a man the Veteran had briefly been working for (the notes are somewhat illegible, but indicates "He says he worked for one man ... this man didn't pay & when he demanded payment ... owner broke the door & called police").  A May 1996 report shows that the Veteran was getting evicted from an apartment due to failure to pay rent, that he was planning to move to his sister's home, and that he was facing "a couple of legal problems for which he may go to jail (Felony)."  He denied any substance abuse at that time.  He was described as not in distress and not psychotic.  An August 1996 report indicates that the Veteran had been in jail for 20+ days.  An October 1996 report indicates that the Veteran said "his legal problems are finished," he was on probation, and was living with his sister with "no plan for life at present" and was receiving SSA disability benefits.  He denied current drug use.  He indicated that he did not think he could hold an "8-5 o'clock job."

In May 1995, the Veteran was hospitalized at a private facility for the purpose of recovery and rehabilitation following a relapse of substance abuse concerns (noted in VBMS received May 8, 1995).  Pertinent psychiatric indications amidst the hospitalization records are essentially consistent with the range and types of symptoms shown in other evidence from the period.  One of the reports explains that the Veteran had been living in a room rented from a friend who runs an apartment building and that this friend had persuaded the Veteran to enter rehabilitation (it appears that this may be the same friend described at other times as helping the Veteran with transportation, housing, and employment to accommodate his psychiatric impairments).  The documents indicate that the Veteran had some suicidal ideation prior to admission, and that he had to sleep during the day because he was unable to sleep at night (apparently referencing the Veteran's problems with nightmares and anxiety concerning darkness) and that he "often drinks in order to go to sleep."  Records also suggest that the Veteran's substance abuse problems beyond alcohol are secondary to alcohol (with discussion suggesting that the Veteran pursues use of other drugs only after starting up on a period of alcohol abuse).

A report of a February 1996 VA fee-basis medical examination (noted in VBMS received March 11, 1996) contains some discussion of the Veteran's mental health.  It notes that he reported experiencing flashbacks, auditory sounds, nightmares, anxiety, depression, and "difficulty sleeping that has led to a history of alcohol abuse."  He stated that he used to drink enough alcohol to get him to sleep which would be 10-12 beers in an evening, and that this would occur several times a week.  He indicated he had begun to attend Alcoholics Anonymous meetings.

A June 1999 VA psychiatric report (noted in VBMS received February 14, 2000) indicates that the Veteran had been without medication "for 17 months" and was "having nightmares more so in the last months, it's war related."  Clinical observations were otherwise unremarkable.

A July 1999 VA psychiatric report shows that the Veteran had "started work as a floor measurer w/ a carpet distributor the past week after 7 yrs of unemployment."  He indicated that "he hasn't been able to maintain a long term job in the past due to restless sleep, war related nightmares and flashbacks,"  and that "he still has intermittent symptoms and had them allegedly last night."  He also noted that he did not get along with the fee-basis VA examiner who conducted his recent VA compensation examination.

A March 2000 report shows that the Veteran had been out of medication for 6 weeks and "couldn't sleep" and was "having nightmares and flashback...."  An April 2000 report shows that, with the aid of medication, the Veteran was able to sleep about five to six hours per night, but reported nightmares occurring about twice per week, reported depression from thinking about his Vietnam-related experiences (but denied having periods of depression lasting for two weeks or more), and complained of feeling edgy and tense and having anger management problems.  He reported that he "got physically violent with a girlfriend last year" and was no longer in a romantic relationship.  His 13 year-old son had moved in with him in September 1999, and he wanted "to control his anger and temper outbursts so that he can be a better father."  The Veteran reported that he "has no friends and that his life consists of going to work and coming home."  Mental status examination findings were essentially normal except that "eyes have dark circles under them," "[m]anner is somewhat sarcastic," and "affect was irritable."

An August 2000 VA fee-basis examination found that the Veteran "reports post-traumatic stress symptoms including significant insomnia, nightmares, especially when regarding his friend that he witnessed die....  He sees orphan kids with missing limbs."  The report notes that the Veteran's sleep was improved with medication, but he "tends to isolate and often wakes in a cold sweat after a bad dream."  He"reported that storms trigger his flashbacks, especially when there is lightening [sic].  It makes him feel like he is back being shelled with mortars.  He has had a lot of depression and attempted suicide by gunshot wound to the head in 1979."  It was noted that the Veteran "states that [his] two divorces were related to his having flashbacks and being irritable and difficult to get along with."  He had "started a job recently as an estimator" (this appears to be a job working for a friend who, as discussed below, would describe the Veteran's performance as unacceptable to maintain employment but for the special arrangement due to their personal friendship).  The report describes that the Veteran "has had multiple jobs since he left the military and lost many of them."  It was noted that he "has had some difficulty with getting along with people," but emphasizes that he "mainly cannot get to work on time" (alluding to the Veteran's difficulties with sleep).  The report notes that the Veteran "has been on SSDI for eight years for his emotional condition."  The report goes on to discuss that the Veteran had a history of heavy alcohol abuse, but had "quit one year ago and has remained sober."  He denied any illicit substance use in the "past six to eight years."  It was further noted that the Veteran "continues to report problems with avoiding people, withdrawal, depression, irritability, dreams and flashbacks of his Vietnam experience and stress and anxiety related to these," and that he "has had problems with the law and been charged with assault, domestic violence and has spent time in jail.  He has also been homeless in the past, resulting from his alcohol and drug use and difficulty to get along with people."  Mental status examination findings were essentially unremarkable except that "affect was slightly irritable and he seems a bit cynical," and "he does tend to be hypervigilant and is slightly jumpy."  The diagnosis was moderate PTSD with dysthymia, alcohol dependence, and polysubstance abuse (in remission).  The estimated GAF at the time was 60 to 65, with a comment that when symptoms are less fulminate the range would be from 65 to 70.  The examiner's summary noted that the Veteran has "recurrent nightmares and flashbacks of his experience in Vietnam and the death of a friend ... depression along with his, anxiety symptoms and avoidance."  The examiner noted "some positive response to his treatment and is better with medication although he continues to be down, have some sleep disturbance and flashbacks and has been withdrawn."  The examiner commented: "He has had impairment of his social functioning as a result of this and has had trouble keeping a job."  He cited "significant alcohol and drug abuse" as the Veteran's means to "self medicate" the PTSD symptoms "as an escape to numb his feelings and to reduce the intrusive thoughts."  The examiner noted that his "history of personality disorder also may complicate his ability to function in both social and occupational settings."

An April 2003 written statement from the Veteran's son describes that the son saw little of the Veteran until moving in with him in July 1999.  The letter remarks that the Veteran had been receiving SSA disability benefits for PTSD and "at times had been homeless."  The letter further explains that the Veteran had an old friend (initials "D.F.") that "helped us with a place to live and transportation."  The Veteran's son observed that during the time he had lived with the Veteran "I have seen him have a few flashbacks and it scared me, of[t]en I have heard him having nightmares and found him still up in the morning."  The letter also explained that the Veteran "doesn't have any friends except maybe [D.F.].  He never goes anywhere except to work (sometimes), and then back home to his room in the basement."  The Veteran's son remarks that "I feel that we live in two separate worlds," and that "I have never seen my dad do any drugs or Alcohol."  He notes that the Veteran "has been in psychotherapy and on medication at the V.A. since we've been together, and I haven't seen any changes."  An April 2003 letter from D.F. (his initials of his formal name are R.F., but the author is the same man identified as "D.F." in the above discussion of the correspondence from the Veteran's son) explains that D.F. has known the Veteran for 30 years and that the Veteran asked him for a job in July 1999.  D.F. "hired him as an Estimator (figuring flooring jobs)," and also "help[ed] him secure a place to live, and provided him with transportation."  The letter describes that the Veteran was unable to maintain full regular workday attendance, that "his weekly attendance is less than full time," and that the Veteran "would [have] been discharged some time ago" but for the fact that he is "a friend."  D.F. states that "I feel strongly that [the Veteran] would have a problem maintaining full time employment anywhere."  Although the letter was prepared in April 2003, it appears to generally describe (and is consistent with other indications of records regarding) the Veteran's occupational function throughout the arrangement dating back to July 1999.

VA medical records (noted in VBMS received January 18, 2003) include a July 2001 psychiatric report that notes that the Veteran was experiencing another period of difficulty, having been "isolated in his room because of all the [Independence Day] fireworks, etc," and that "he has been irritable ever since and 'explosive' but then feels very ashamed and guilty afterwards."  One of the Veteran's medications was not always helping him to sleep, and the Veteran was trying another medication in combination and sought a higher dose.  The Veteran appeared "somewhat unkempt" with affect "anxious and dysphoric."  An October 2001 report indicates that the Veteran was feeling groggy, stressed, and was "having significant difficulty with short term memory at work," with subsequent VA psychiatric reports documenting continuing and worsening difficulties with sleep and work functioning.

VA medical records (attached to an SSA document noted in VBMS as received [on the obviously erroneous date of] February 15, 2002) include psychiatric records from 2000 through 2003, including copies of some reports discussed previously.  They note GAF scores ranging from 35 to 55, with the earliest assignment of a GAF score as low as 35 coming in December 2001.

In a May 2003 statement, the Veteran argued that he believed that the severity of his PTSD made him unemployable from January 1993 to August 1999 as he was unable to participate in any meaningful employment activity for any substantial duration during that period, and suggested that a 70 percent rating may be warranted after August 1999 with reference to his engaging in some manner of employment activity through the accommodation of a friend.

The evidence in this case is voluminous and varied with regard to details of the Veteran's psychiatric impairment over the span of years pertinent to this appeal.  However, the Board finds that the reports of the Veteran's private clinical psychologist, reflecting numerous and regular evaluations and consultations over a number of years, are highly probative evidence reflecting competent psychological expertise as well as extensive familiarity with the Veteran's particular case.  The private psychologist explained that although the Veteran was able to superficially present the appearance of greater functional capacity than he could actually maintain for any duration of time, extended observation and testing revealed significantly greater impairment.  The psychologist's reports describe, throughout the years of her treatment of the Veteran, psychiatric disability that prevented the Veteran from coping with any manner of real employment situation.  The evidence indicates that the Veteran's PTSD involves nightmares and sleep disturbances that significantly interfere with his ability to keep a normal schedule, and that the PTSD further creates an inability to cope with work situations and relationships in a viable manner without emotional outbursts; this appears consistent with the Veteran's history of having multiple attempts at employment quickly undermined by combinations of his failure to complete tasks in a timely manner and/or inability to avoid conflict with his employer.  The private clinical psychologist clearly opines, over years of observation of the Veteran, that these problems are a byproduct of the service-connected PTSD pathology.

The Board notes that a May 1999 VA fee-basis psychiatric examination report (among records in VBMS noted received March 8, 2014) and the July 1999 report of a follow-up evaluation (noted in VBMS received January 8, 1998) present clinical findings and medical opinion that oppose assignment of a 70 percent rating.  In these reports, the examining fee-basis provider documents an account of the Veteran's symptoms, attributed to the Veteran's own description, as notably less severe than the symptom experience discussed in detail in other items of evidence.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, that through "activities such as gambling [he] has been able to bypass regular employment track and has kept himself afloat that way," that "he had charmed his was through life," and that his "problems have been from his pathological personality traits for the most part."  The examiner opined that "I really do not see any reason why [the Veteran] has not worked."  The examiner remarked that the Veteran's only PTSD-related complaint was "nightmares approximately once a week," and found that these "appear to be directly related to his Vietnam experiences.... [and] may also involve some of the failures in his life.  Other than that, I really do not see any connection between his service activities and his psychiatric symptoms."  The examiner opines: "I think that his pathological personality traits play a significant role in the suffering that he has caused to himself and others."

The Board has considered the May and July 1999 reports of the fee-basis VA psychiatric examiner.  The Board observes that a July 1999 VA psychiatric report remarks upon the Veteran being upset that he did not get along with the fee-basis VA examiner who conducted his recent VA compensation examination.  It appears that May and July 1999 VA fee-basis examiner did not succeed in eliciting from the Veteran as complete an accounting of his psychiatric symptom experiences as is documented in the reports of other mental health reports and evidence of record.  Notably, the examiner appears [without any clear explanation for the record] to be dissociating some of the Veteran's symptoms and related functional impairment from his service-connected PTSD and attributing them to co-existing psychiatric disability.  Significantly, the Board notes that the May and July 1999 VA fee-basis examiner concluded that the Veteran did not have a valid diagnosis of PTSD; a finding that the Board is unable to accept as service-connection for PTSD has been established throughout the pertinent period (with a quite significant rating already in effect).  Therefore, the May and July 1999 fee-basis VA examination findings are of diminished probative value (i.e., they are predicated on the author's understanding that the Veteran does not have a valid diagnosis of PTSD- contrary to what is legally settled, and not for dispute herein) .  

Aside from the May/July 1999 VA fee-basis examination reports, the other evidence of record is varied but, in whole, reasonably compatible with the opinions presented in the private psychologist's reports.  As early as the April 1993 VA fee-basis psychiatric examination report and in the evidence thereafter, the Veteran's PTSD is indicated to involve substantial symptomatology that includes interference with his ability to sleep, due to his struggle to cope with nightmares and his discomfort with the dark, such that he has been drawn towards substance abuse at least in some significant part to allow him to sleep.  Although not entirely clear, the substance abuse problem has been characterized as part of or secondary to the PTSD symptomatology by more than one source and the Board finds no clear basis for attributing particular details of the Veteran's psychiatric impairment to any non-service-connected pathology; the Board shall consider impairment from the substance dependence to be undistinguished from the service-connected pathology.   The Board observes that many indications in the record reflect that the Veteran continued to experience severe difficulty with social and occupational functioning even during periods of apparent sobriety with substance abuse concerns relatively under control.)

The Board finds that the evidence shows that the Veteran's pertinent behaviors during the period in question have been linked in the evidence to psychiatric dysfunction and were shown to have manifested in severe impairment of his ability to establish or maintain effective or favorable relationships with people, and that his psychoneurotic symptoms were of such severity and persistence that there was severe impairment in his ability to obtain or retain employment.  The Board notes that the Veteran briefly moved in with his sister following an eviction in 1996, moved in with a girlfriend in 1998, and appears to have been assisted in numerous ways by a friend with the means to offer housing at times as well as unusually accommodating/flexible employment arrangements.  The Board also notes that the Veteran's son moved in with him in July 1999.  However, the evidence broadly reflects that the Veteran's capacity to engage in favorable relationships with people was severely impaired, having a few limited personal relationships and living in general estrangement from his family including siblings and children.  The evidence of record repeatedly notes that the Veteran's encounters with people lead to violent confrontation and legal trouble with notable frequency.  He continued to struggle with explosivity even after his son moved in with him in 1999 such he desired to tell his son that the anger was not the son's fault.  The evidence also reflects that the Veteran behaved violently towards the woman sharing her home with him in 1998 and that the relationship ended around that time.  He has consistently and repeatedly reported that he has essentially no participation in any community activities and has no friends (aside of the one discussed) or activities; there is no contrary evidence of record on these points.

Although the evidence contains indication that the Veteran's psychiatric symptoms have at times responded positively to treatment in certain regards, the evidence broadly reflects that the Veteran has been unable to find a sustained recovery of occupational and social functioning to become less isolated or significantly more viable in employment.  Moreover, the Board finds that the earliest pertinent evidence from the period on appeal (particularly the April 1993 VA fee-basis examination report and the early 1993 social worker reports) reasonably indicates that the level of impairment of social and occupational functioning shown throughout the period was present at the beginning of the period on appeal.

The Board finds that the evidence of record does not demonstrate any period of demonstrable sustained improvement in the Veteran's mental health sufficient to find that the criteria for a 70 percent rating under the applicable former rating criteria were not met for an identifiable period warranting 'staged' ratings.  The Board has also reviewed the evidence concerning the disability subsequent to August 2001, and finds it features VA examination reports and VA treatment records endorsing increased symptoms of PTSD, including some suicidal ideation, impaired impulse control, some neglect of personal hygiene, increasing difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran previously established entitlement to a 70 percent rating for this period, and it is not the direct focus of this appeal; thus the Board shall not include a detailed discussion of this evidence herein.

The Board finds that the effective date of January 20, 1993 sought for the 70 percent schedular rating is warranted under the applicable former rating criteria.  This is the undisputed date of the award of service connection for PTSD (and there is no legal basis for an earlier effective date) .  Revision of the effective date of the 70 percent rating to as early as the unappealed and undisputed effective date for the grant of service connection constitutes a complete grant of the benefit sought with regard to this issue.

In summary, the Board finds that the evidence reasonably shows that the Veteran met the criteria for a 70 percent rating for his PTSD under the applicable former criteria for rating the disability, throughout the period under consideration, and that such rating is warranted throughout.  


ORDER

An earlier effective of January 20, 1993 is granted for the assignment of a 70 percent rating for PTSD, subject to the regulations governing payment of monetary awards.


REMAND

The Court's February 2011 memorandum decision commented that the Board may be in a position to address the Veteran's contentions regarding "the potential applicability" of former 38 C.F.R. § 4.16(c)(1996) as part of the matter remanded to the Board by the Court.  The provisions of 38 C.F.R. § 4.16 have been amended during the period covered by this appeal.  Subsection 4.16(c), which no longer exists, formerly provided that where the sole compensable service-connected disability is a mental disorder rated 70 percent disabling, and the mental disorder precludes the veteran from securing or following a substantially gainful employment, TDIU is not to be assigned.  Instead, a total rating is to be assigned under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

This decision assigns a 70 percent rating for the sole service-connected disability of PTSD for a period during which 38 C.F.R. § 4.16(c) was applicable.   In light of the fact that the Court's February 2011 memorandum decision expressly acknowledged the appellant's argument regarding application for 38 C.F.R. § 4.16(c) (although declining to address the argument at that time beyond suggesting that the Board was in a position to consider it upon remand), the Board has given careful consideration to determine the most appropriate manner to proceed to completely fulfill the Court's directives.
The prior (December 2011) Board decision remarked, in the introduction, that the Veteran's appeal to the Court did not include any dispute of the schedular 70 percent rating assigned by the Board's December 2008 decision, and that no increased schedular rating issue remained on appeal at that time (and the Board resolved the identified extraschedular rating issue with a final decision at that time).  Upon the latest thorough re-review of all of the Veteran's contentions, the Board notes that the Veteran's attorney argued to the Court in the November 2009 appellate brief that 38 C.F.R. § 4.16(c) must be considered, as a basis to award a schedular 100 percent rating, if it is determined that rating period for consideration extends back to the pre-November 7, 1996 period during which 38 C.F.R. § 4.16(c) was in effect.  The Board has now determined a 70 percent rating is to be assigned effective from January 20, 1993, triggering the conditions under which 38 C.F.R. § 4.16(c) may apply: a psychiatric disability, as the lone service-connected disability, is now rated 70 percent disabling during the pertinent period.  Observing that the Court's February 2011 memorandum decision expressly acknowledged the appellant's 38 C.F.R. § 4.16(c) argument and directed attention to it in remanding the appeal to the Board, the Board views the matter as within the scope of the instant appeal, and properly in the Board's jurisdiction, and must be addressed to appropriately resolve the appeal in compliance with the Court's February 2011 memorandum decision.

As the AOJ assigned only a 50 percent rating throughout the period for which 38 C.F.R. § 4.16(c) was in effect, it has not yet had the opportunity to adjudicate whether the Veteran may be entitled to a higher rating under the [now rescinded] 38 C.F.R. §  4.16(c).  He is entitled to AOJ consideration of the question in the first instance, and the Board finds that a remand for that purpose is necessary.  [The situation appears analogous to one in which a Board decision assigns ratings newly meeting the schedular criteria for consideration of a total rating under other provisions of 38 C.F.R. § 4.16(a), warranting a remand for AOJ readjudication with consideration of 38 C.F.R. § 4.16(a) in light of the pertinently updated disability ratings picture.]

Accordingly, the case is REMANDED for the following:

The AOJ should implement the Board's award of a 70 percent rating for PTSD throughout from January 20, 1993, and then review the record and readjudicate the remaining issue on appeal: entitlement to a 100 percent schedular rating for mental disorder under 38 C.F.R. Part 4, § 4.16(c) (1996).  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


